The following unaudited pro forma statement of operations data for the nine months ended September 30, 2012, and for the year ended December 31, 2011, give effect to the merger as if it occurred on January 1, 2011. The unaudited pro forma combined balance sheet data was computed as if the merger had been completed on September 30, 2012. This information is based on the historical consolidated balance sheets and related adjusted historical consolidated statements of income of MidSouth and PSB and gives effect to the merger using the purchase method of accounting for business combinations. The pro forma financial information assumes that no adjustments are made to the merger consideration as a result of (1) PSB’s Adjusted Capital being below $26.0 million as of the closing date or (2) the credit losses on the specified loans for purposes of the CVR payment exceeding the threshold that would require adjustment thereto. The companies may have performed differently had they been combined at the date or for the periods presented. You should not rely on the selected unaudited pro forma combined financial data as being indicative of the historical results that would have been achieved had the companies always been combined or the future results that MidSouth will experience after the merger. The unaudited pro forma combined financial data includes estimated adjustments to record assets and liabilities of PSB at their respective fair values and represents estimates based on available information.The pro forma adjustments included herein are subject to change as additional information becomes available.The final allocation of the purchase price will be determined after further analyses with respect to the fair value of tangible and intangible assets as of the date the merger is completed.The excess of the total purchase price over the net of the amounts assigned to tangible and identifiable intangible assets acquired and liabilities assumed is recognized as goodwill.The final adjustments may be materially different from the unaudited pro forma adjustments presented herein. MidSouth Bancorp, Inc. and Subsidiaries Unaudited Pro Forma Combined Consolidated Balance Sheet (in thousands) September 30, 2012 MidSouth PSB Financial Pro Forma Bancorp, Inc. Corp Acquisition Combined Assets Historical Historical Adjustments Pro Forma Cash and due from banks $ $ $ )
